Citation Nr: 0303618	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-04 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1988 to September 
1991.

This appeal arises from a January 1999 rating action that 
denied service connection for residuals of a left knee 
injury.  A Notice of Disagreement was received in June 1999.  
A Statement of the Case (SOC) was issued in February 2000, 
and a Substantive Appeal was received subsequently that 
month.  A Supplemental SOC was issued in July 2002.  


REMAND

In his February 2000 Substantive Appeal, the veteran 
requested a hearing before a Member (now known as a Veterans 
Law Judge (VLJ)) of the Board of Veterans' Appeals (Board) at 
the RO (Travel Board hearing).  No such hearing was ever 
scheduled for the veteran, and there is no indication in the 
claims file that the veteran ever withdrew his request for 
such a hearing.

In August and September 2002 the RO attempted to correspond 
with the veteran at his last address of record, but on both 
occasions the letters were returned by the Post Office as 
undeliverable.  Subsequent attempts to contact the veteran at 
a slight variation of that address were likewise 
unsuccessful, as were attempts to have the veteran's 
representative contact him.  The fact remains, however, there 
is still an outstanding request for a Travel Board hearing.  

In order to ensure full compliance with due process 
requirements, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule, at the earliest 
available opportunity, a Travel Board 
hearing for the veteran and any 
witnesses.  A copy of the notice to 
report for the hearing should be sent to 
the veteran at his last address of 
record, with a copy to his 
representative.  Unless the veteran 
indicates a desire to withdraw the 
outstanding hearing request (preferably 
in writing, under his signature), the 
hearing should be held.  Any failure of 
the veteran to report for the hearing 
should be clearly documented for the 
record, and any notice returned by the 
Post Office as undeliverable should be 
associated with the claims file.  
Thereafter, the claims file should be 
transferred directly back to the Board in 
accordance with current appellate 
procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply either a grant or a denial of 
the benefits sought.  The veteran needs take no action until 
notified, but he may submit additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. 
App. 104 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


